831 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nelson R. BROCKETT, Plaintiff-Appellant,v.WESTINGHOUSE ELECTRIC CORPORATION, and The WestinghousePension Plan, Defendants-Appellees.
No. 86-3725.
United States Court of Appeals, Sixth Circuit.
Nov. 2, 1987.

Before LIVELY, Chief Judge, KEITH and MILBURN, Circuit Judges.
PER CURIAM:


1
Plaintiff, Nelson R. Brockett, appeals the district court's decision denying him early retirement pension benefits in this ERISA action.  After careful consideration of the briefs, record and argument by the parties in this case, we find that plaintiff was not entitled to early retirement benefits and AFFIRM based on Judge Alvin Krenzler's order dated April 23, 1985, and oral judgment entered June 30, 1986.